DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 20170153625 A1).
In Claim 1, Yamamoto teaches A controller for controlling a plurality of robots, the controller comprising: ([0021] a cell control apparatus 5 which controls the manufacturing cell 4. [0025] The first manufacturing machine 3a includes a first robot 1a and a first welding gun 8a. The second manufacturing machine 3b includes a second robot 1b and a second welding gun 8b. The third manufacturing machine 3c includes a third robot 1c and a third welding gun 8c. [0030] arm 12, joint portions 13 base portion 19) a failure prediction section configured to predict a failure time for each of the robots; ([0041] The cell control apparatus 5 includes a failure prediction unit 52 which predicts a failure time of a component of the manufacturing machines 3a, 3b, 3c based on the operation a, 3b, 3c.) and a load adjustment section configured to perform adjustment of a work load of each of the robots according to each of the predicted failure times, ( [0053] The cell control apparatus 5 includes a work adjustment unit 54 which adjusts an operation load of the plurality of manufacturing machines 3a, 3b, 3c.) so that each of the robots operates until a maintenance time determined in common to each of the robots. ([0053] when a failure is not predicted in the manufacturing machines 3 a, 3 b, 3 c, distribution of the points is set so that the plurality of manufacturing machines 3 a, 3 b, 3 c start the operation at the same time and finish the operation substantially at the same time. [0055] When the failure time is earlier than the replacement time, the work adjustment unit 54 performs a control for reducing an operation load with respect to the manufacturing machine on which a failure of the component is predicted.)
In Claim 2, Yamamoto teaches wherein the load adjustment section performs the adjustment when each of the predicted failure times falls within a predetermined period, ([0055] When the failure time is earlier than the replacement time, the work adjustment unit 54 performs a control for reducing an operation load with respect to the manufacturing machine on which a failure of the component is predicted.) and does not perform the adjustment when each of the predicted failure times does not fall within the predetermined period. (Fig. 4 [0072] in step 95, the work adjustment unit 54 judges whether or not the failure time is earlier than the replacement time. When the replacement time and the failure time are the same, or when the failure time is later than the replacement time, the control terminates.) 
In Claim 3, Yamamoto teaches wherein the load adjustment section performs the adjustment by reducing the work load when the predicted failure time is earlier than the maintenance time, ([0055] When the failure time is earlier than the replacement time, the work adjustment unit 54 performs a control for reducing an operation load with respect to the manufacturing machine on which a failure of the component is predicted.) and by increasing the work load when the predicted failure time is later than the maintenance time. ([0065] when it is predicted that a component of the first robot 1a fails… the work adjustment unit 54 transmits the second operation program in which the number of the welding points performed by the second manufacturing machine 3b is increased to the second robot control apparatus 2b By this control, the operation performed by the plurality of manufacturing machines can be distributed. Note that the entirety of the operation of the manufacture machine on which a failure is predicted may be transferred to the other manufacturing machines.)
In Claim 4, Yamamoto teaches wherein the failure prediction section predicts the failure time for each of a plurality of components constituting the robot, ( [0041] The cell control apparatus 5 includes a failure prediction unit 52 which predicts a failure time of a component of the manufacturing machines 3a, 3b, 3c based on the operation information of the manufacturing machines 3a, 3b, 3c) and determines, as the failure time of the robot, a failure time of a component of which the predicted failure time is the earliest among those of the plurality of the components. (Fig. 4 [0049] The failure prediction unit 52 transmits information on the component of the manufacturing machines 3 a, 3 b, 3 c on which a failure is predicted, such as a name, a component number, and the like of the component to the production planning apparatus 6 [0070] In step 92, when a component predicted to fail is detected)
In Claim 5, Yamamoto teaches A method of controlling a plurality of robots executed by a controller, the method comprising: ([0021] a cell control apparatus 5 which controls the manufacturing cell 4. [0025] The first manufacturing machine 3a includes a first robot 1a and a first welding gun 8a. The second manufacturing machine 3b includes a second robot 1b and a second welding gun 8b. The third manufacturing machine 3c includes a third robot 1c and a third welding gun 8c. [0030] arm 12, joint portions 13 base portion 19) predicting a failure time for each of the robots; ([0041] The cell control apparatus 5 includes a failure prediction unit 52 which predicts a failure time of a component of the manufacturing machines 3a, 3b, 3c based on the operation information of the manufacturing machines 3a, 3b, 3c) and adjusting a work load of each of the robots according to each of the predicted failure times, ([0053] The cell control apparatus 5 includes a work adjustment unit 54 which adjusts an operation load of the plurality of manufacturing machines 3a, 3b, 3c) so that each of the robots operates until a maintenance time determined in common to each of the robots. ([0053] when a failure is not predicted in the manufacturing machines 3 a, 3 b, 3 c, distribution of the points is set so that the plurality of manufacturing machines 3 a, 3 b, 3 c start the operation at the same time and finish the operation substantially at the same time. [0055] When the failure time is earlier than the replacement time, the work adjustment unit 54 performs a control for reducing an operation load with respect to the manufacturing machine on which a failure of the component is predicted.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3664    
                                                                                                                                                                                                    


/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664